 1 ROSEMARIE T. RING (CA SBN 110840)            WILLIAM DUNNEGAN (pro hac vice)
   rose.ring@mto.com                            wd@dunnegan.com
 2 CAROLYN HOECKER LUEDTKE                      DUNNEGAN & SCILEPPI LLC
   (CA SBN 207976)                              350 Fifth Avenue, 76th Floor
 3 carolyn.luedtke@mto.com
   AARON D. PENNEKAMP (CA SBN 290550)           New York, NY 10118
 4 aaron.pennekamp@mto.com                      Tel: (212) 332-8303 / Fax: (212) 332-8301
   MUNGER, TOLLES & OLSON LLP
 5 560 Mission Street                           NICHOLAS G. KARAMBELAS (pro hac vice)
   Twenty-Seventh Floor                         SFIKAS & KARAMBELAS LLP
 6 San Francisco, CA 94105-2907                 1101 Pennsylvania Avenue, NW
   Tel.: (415) 512-4000 / Fax: (415) 644-6929   7th Floor
 7                                              Washington, DC 20004
   ZACHARY M. BRIERS (CA SBN 287984)            Tel: (202) 669-0187 / Fax: (240) 465-0400
 8 zachary.briers@mto.com
   WILLIAM LARSEN (CA SBN 314091)               GERARD F. DUNNE (pro hac vice)
 9 william.larsen@mto.com                       LAW OFFICE OF GERARD F. DUNNE, PC
   MUNGER, TOLLES & OLSON LLP                   41 Union Square W, Ste. 1125
10 350 South Grand Avenue                       New York, NY 10003
   Fiftieth Floor                               Tel: (212) 645-2410 / Fax: (212) 645-2435
11 Los Angeles, California 90071-1560
   Tel: (213) 683-9100 / Fax: (213) 683-4042    SUIZI LIN (CA SBN 245710)
12                                              SuiziLaw@gmail.com
   Attorneys for GIANNI VERSACE, S.P.A. and     LAW OFFICE OF SUIZI LIN
13 VERSACE USA, INC.                            1633 San Pablo Avenue
                                                Oakland, CA 94612
14                                              Tel: (510) 689-1988 / Fax: (510) 588-5580
15
                                                Attorneys for VERSACE 19.69
16                                              ABBIGLIAMENTO SPORTIVO SRL and
                                                THEOFANIS PAPADAS
17
                            UNITED STATES DISTRICT COURT
18
                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19 GIANNI VERSACE, S.P.A. AND VERSACE           Case No. 4:16-cv-03617-HSG (LB)
20 USA, INC.,
                                                STIPULATION AND [PROPOSED]
              Plaintiffs,                       ORDER CONTINUING TRIAL DATE
21
          vs.
22

23 VERSACE  19.69 ABBIGLIAMENTO
   SPORTIVO, S.R.L, THEOFANIS PAPADAS,
24 SUSAN  VALERO, VALERO
   ENTERPRISES, INC., BRILLIANCE NEW
25 YORK  LLC, V1969 BH LLC, V1969
   VERSACE SMO LLC, V1969 VERSACE HG
26 LLC, AND V1969 USA LLC,
               Defendants.
27

28

                                                                          4:16-cv-03617-HSG (LB)
                               STIPULATION AND PROPOSED ORDER
 1          Plaintiffs Gianni Versace, S.p.A. and Versace USA, Inc. (“Versace”) and Defendants

 2 Versace 19.69 Abbigliamento Sportivo, S.r.l. and Theofanis Papadas (collectively, “Versace

 3 19.69,” and together with Versace, the “Parties”), through their respective counsel of record,

 4 hereby stipulate and agree as follows:

 5          WHEREAS, on July 24, 2018, the Court entered an order granting Versace’s motion for

 6 summary judgment, finding that a “permanent injunction is warranted,” and scheduling a case

 7 management conference to discuss “a schedule for a bench trial regarding the amount of money

 8 appropriately awarded in the form of infringer’s profits,” (ECF No. 261 at 30, 32);

 9          WHEREAS, on August 27, 2018, the Court entered an order scheduling a bench trial to

10 commence on February 25, 2019, “regarding the amount of money appropriately awarded in the

11 form of infringer’s profits,” (ECF No. 267 at 2);

12          WHEREAS, on December 21, 2018, counsel of record for Versace 19.69 requested leave

13 to withdraw as counsel (ECF Nos. 272, 274);

14          WHEREAS, on January 2, 2019, the Court entered a permanent injunction, enjoining

15 Versace 19.69 from, inter alia, “licensing or otherwise inducing any persons to use any Infringing

16 Marks in the United States,” (ECF No. 275 at 3);

17          WHEREAS, counsel for the Parties have conferred and agree that, in light of the pending

18 motion to withdraw, the current trial date and related pre-trial deadlines be continued until the

19 motion to withdraw is resolved and, if necessary, Versace 19.69 obtains new counsel;

20          WHEREAS, a continuance of the trial date will also permit counsel for the Parties

21 (including new counsel for Versace 19.69, if necessary) to discuss whether the Parties’ can resolve

22 the pending disputes without the need for a bench trial;

23          NOW, THEREFORE, the Parties agree to the following, subject to the Court’s approval:

24          1.      The trial date shall be vacated.

25          2.      The parties shall meet and confer no later than 14 days after the Court has resolved

26 the pending motion to withdraw and, if necessary, Versace 19.69’s substitute counsel has appeared

27 in the case, and thereafter submit a joint stipulation requesting a new trial date.

28

                                                       -2-                               4:16-cv-03617-HSG (LB)
                                     STIPULATION AND PROPOSED ORDER
 1 IT IS SO STIPULATED

 2
     DATED: January 10, 2019         MUNGER, TOLLES & OLSON LLP
 3

 4                                   By:      /s/Rosemarie T. Ring
                                           Rosemarie T. Ring
 5                                         Attorneys for Gianni Versace, S.p.A. and
                                           Versace USA, Inc.
 6

 7 DATED: January 10, 2019           DUNNEGAN & SCILEPPI LLC

 8
                                     By:       /s/William Dunnegan _____________
 9                                         William Dunnegan
                                           Attorneys for Versace 19.69 Abbigliamento Sportivo,
10                                         S.r.L and Theofanis Papadas

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -3-                          4:16-cv-03617-HSG (LB)
                               STIPULATION AND PROPOSED ORDER
 1                                        ECF ATTESTATION
 2          I, William Larsen, am the ECF user whose account is being used to file this document. In
 3 accordance with Civil Local Rule 5-1(i)(2), I attest that concurrence in the filing of this document

 4 has been obtained from all signatories.

 5

 6 DATED: January 10, 2019                    MUNGER, TOLLES & OLSON LLP

 7

 8

 9                                             By:         /s/ WILLIAM LARSEN
                                                     William Larsen
10                                                   Attorneys for Gianni Versace, S.p.A. and
11                                                   Versace USA, Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -4-                           4:16-cv-03617-HSG (LB)
                                    STIPULATION AND PROPOSED ORDER
 1                                        [PROPOSED] ORDER
 2          Pursuant to the foregoing stipulation between Plaintiffs Gianni Versace, S.p.A. and
 3 Versace USA, Inc. (“Versace”) and Defendants Versace 19.69 Abbigliamento Sportivo, S.r.l. and

 4 Theofanis Papadas (“VAS Defendants,” collectively, the “Parties”), and good cause appearing, the

 5 Court hereby ORDERS:

 6          1.      The trial date of February 25, 2019, is vacated.

 7          2.      The parties shall meet and confer no later than 14 days after the Court has resolved

 8 the pending motion to withdraw and, if necessary, Versace 19.69’s substitute counsel has appeared

 9 in the case, and thereafter submit a joint stipulation requesting a new trial date.

10

11 IT IS SO ORDERED.

12

13
     DATED: January ___,
                     10 2019                       Honorable Haywood S. Gilliam Jr.
14                                                 United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -5-                               4:16-cv-03617-HSG (LB)
                                     STIPULATION AND PROPOSED ORDER
